DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 was filed after the mailing date of the notice of allowance on November 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Poussin (I) (US 5,202,097) and Poussin (II) (7,214,352 B2).
a device configured to be interposed between a lower layer and an upper layer of particles arranged inside a cylindrical shell (2), so as to limit or prevent the migration of particles between the layers, the device comprising a ring of fabric (17, 19) comprising:
- meshes of equivalent diameter smaller than the equivalent diameter of the particles, and the ring of fabric (17, 19) comprise two fabric strip layers that can be superimposed and said strips may or may not be joined (see figures 1-11 and column 7, line 4 through column 10, line 49). 
Poussin (II) discloses that at the bottom of the reactor, which is made impervious to particles by a fabric (13) whose upper part is attached to the grate and whose lower part rests on the bottom of the reactor (see Abstract; figure 1; and column 1, line 44 through column 2, line 27).
The prior art references fail to disclose or suggest a device comprising a ring of fabric comprising:
- a length equal to the internal perimeter of the base of the cylindrical shell,
- an upper part having an upper end configured to be attached along its entire length to the internal wall of the cylindrical shell, and
- a lower part comprising at least six identical knife pleats, each pleat being formed by two creased edges that meet at a point, and the pleats being separated from one another in such a way that the lower part is substantially perpendicular to the upper part when the knife pleats are in the folded position.
Claims 21-23 depend on claim 20.
Claim 24 is drawn to a unit comprising a device as defined in claim 20.
Claims 25-27 depend on claim 24.
Claim 28 is drawn to a method for manufacturing a device as claimed in claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774